DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 2-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims, in light of the specification filed on December 31, 2018, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. 
None of the cited prior art references, singly or in combination, fully teaches all limitations of independent claims 1, 11 and 13.
Depending claims 2-10 depend on the independent Claim 1; depending claim 12 depend on the independent Claim 11; and depending claims 14-15 depend on the independent Claim 13,  therefore are allowed at least for the reasons set forth for independent Claims 1, 11 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649